                                                                                                  E-FILED
                                                                      Monday, 21 June, 2021 01:37:55 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF ILLINOIS
                                   PEORIA DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
               Plaintiff,                           )
                                                    )
       v.                                           )       Case No. 18-10034
                                                    )
ALAA IWAISI,                                        )
                                                    )
               Defendant.                           )

                                            ORDER

       On June 3, 2021, Magistrate Judge Jonathan E. Hawley filed a Report and

Recommendation Concerning Plea of Guilty. (ECF No. 81). No written objections were filed.

Therefore, this Court adopts the Report and Recommendation. The plea of guilty of the Defendant

to Count 1 of the Information is accepted. The Defendant is adjudged guilty of the offense.

       The Sentencing Hearing remains set for July 20, 2021, at 9:00 AM in Peoria before Judge

Michael M. Mihm.

       ENTERED this 21st day of June, 2021.

                                                    s/ Michael M. Mihm
                                                    Michael M. Mihm
                                                    United States District Judge
